                                                                                               Entered on Docket
                                                                                               November 20, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                          The following constitutes the order of the Court.
                                             2                                            Signed: November 20, 2019
                                             3
                                             4                                            _________________________________________________
                                                                                          M. Elaine Hammond
                                                                                          U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                       UNITED STATES BANKRUPTCY COURT
                                             8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                 )   Case No. 15-50801 MEH
                                            10   In re                                           )
UNITED STATES BANKRUPTCY COURT




                                                                                                 )   Chapter 11
  for the Northern District of California




                                            11   Robert Brower, Sr.,                             )
                                                                                                 )
                                            12                              Debtor.              )
                                                                                                 )
                                            13                                                   )
                                                                                                 )
                                            14                                                   )
                                                                                                 )   Adv. No. 17-5044
                                            15   MUFG Union Bank, N.A.,                          )
                                                                                                 )
                                            16                             Plaintiff.            )
                                                                                                 )
                                            17   v.                                              )
                                                                                                 )
                                            18   Robert Brower, Sr., Patricia Brower,            )   ORDER GRANTING IN PART AND
                                                                                                 )   DENYING IN PART DEFENDANTS’
                                            19   Coastal Cypress Corporation, a                  )   MOTION FOR SUMMARY JUDGMENT
                                                                                                 )
                                            20   California corporation, Coastal                 )
                                                                                                 )   Date: 09/09/19
                                            21   Cypress Corporation, a Delaware                 )   Time: 2:00 p.m.
                                                                                                 )   Ctrm: 11
                                            22   corporation, American Commercial                )
                                                                                                 )
                                            23   Properties, Inc., Anthony Nobles,               )
                                                                                                 )
                                            24   Wilfred “Butch” Lindley, Richard                )
                                                                                                 )
                                            25   Babcock, Patricia Brower Trust, and             )
                                                                                                 )
                                            26   DOES 1-50,                                      )
                                                                                                 )
                                            27                            Defendants.            )
                                            28

                                                                                           1


                                             Case: 17-05044      Doc# 125      Filed: 11/20/19       Entered: 11/20/19 15:43:05   Page 1 of 3
                                             1          The cross-motion for summary judgment (Dkt. # 113) of Robert Brower, Sr.
                                             2   (“Debtor”), Patricia Brower, Coastal Cypress Corporation, a California corporation
                                             3   (“Coastal”), Coastal Cypress Corporation, a Delaware corporation (“Coastal DE”), American
                                             4   Commercial Properties, Inc. (“ACP”), Anthony Nobles, Wilfred “Butch” Lindley, Richard
                                             5   Babcock, and Patricia Brower Trust (collectively, “Defendants”) came on for hearing on
                                             6   September 9, 2019. Cathleen Giovannini and Michael Vacchio appeared on behalf of
                                             7   Defendants. Ori Katz and Isaiah Weedn appeared on behalf of Plaintiff MUFG Union Bank,
                                             8   N.A.
                                             9          The court considered Defendants’ motion concurrently with the motion for summary
                                            10   judgment (Dkt. # 108) of Plaintiff.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11          The court having considered the motion papers of Plaintiff and Defendants, the
                                            12   oppositions, replies, and the arguments from counsel, issues a Memorandum Decision on
                                            13   Motions for Summary Judgment contemporaneously herewith. Good cause appearing, IT IS
                                            14   HEREBY ORDERED THAT, for the reasons stated in the Memorandum Decision,
                                            15          1. Defendants’ Motion for Summary Judgment is GRANTED IN PART as to
                                            16              Plaintiff’s First Claim. To the extent Patricia Brower is able to establish through
                                            17              further proceedings that she provided separate property consideration to Coastal
                                            18              for shares, then those shares are the separate property of Patricia Brower or the
                                            19              Patricia Brower Trust.
                                            20          2. Defendants’ Motion for Summary Judgment is DENIED as to all remaining issues.
                                            21
                                            22                                         **END OF ORDER**
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                              2


                                             Case: 17-05044      Doc# 125      Filed: 11/20/19     Entered: 11/20/19 15:43:05        Page 2 of 3
                                             1                                COURT SERVICE LIST
                                             2   All ECF Recipients
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                       3


                                             Case: 17-05044     Doc# 125   Filed: 11/20/19   Entered: 11/20/19 15:43:05   Page 3 of 3
